Citation Nr: 1722974	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for distal spinal muscular atrophy. 


REPRESENTATION

Veteran represented by:	Dana W. Duncan, Attorney 


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971
 (honorable service for Veterans Affairs (VA) purposes) and June 1917 to October 1975 (dishonorable service for VA purposes).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the VA Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the March 2010 rating decision also denied a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran did not include TDIU in his January 2011 notice of disagreement (NOD) or otherwise file a timely NOD.  Therefore, the issue of entitlement to TDIU is not in appellate status and will not be addressed here.  

The Veteran was scheduled for a Travel Board Hearing on May 8, 2017 in Milwaukee.  However, as discussed below, the Veteran withdrew his hearing request (and withdrew the remainder of the appeal) in written correspondence received by VA in April 2017.
 

FINDING OF FACT

By April 2017 correspondence, prior to the promulgation of a decision in the matter, the Veteran's attorney indicated that the Veteran wished to withdraw his entire appeal; there are no questions of fact or law remaining in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as the Veteran has withdrawn the entire appeal, there is no reason to belabor the impact of the Veterans Claims Assistance Act of 2000 (VCAA) on the matter; any notice or duty to assist omission is harmless.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204 (b)(3).  Here, VA has received April 2017 correspondence clearly indicating the Veteran wishes to withdraw this appeal.  Thus, there is no error of fact or law remaining for appellate consideration.


ORDER

The appeal is dismissed.  




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


